DETAILED ACTION
In Applicant’s Response filed 11/24/2020, Applicant has amended claims 1, 10-12 and 20; and submitted replacement drawing sheets. Claims 8-9 have been cancelled. Currently, claims 1-7 and 10-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities: In claim 1: “the portions” in line 2 should be “the multiple portions”; In claims 17-19 line 2: “micron” should be “microns”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2006/0264796) in view of Flick (US 7214847) (hereinafter “Flick ‘847”).
With respect to claim 1, Flick discloses a device comprising a bandage (wound dressing – para [003]) including multiple portions (wound dressing comprises at least one conductive layer, at least one absorbent layer, and at least one moisture regulation layer – para [0099]), comprising:
a cloth layer portion (conductive layer) comprising a first silver treatment including a first silver concentration including a silver concentration between 1-25% by weight (the conductive layer can be formed of a non-conductive fiber substrate that is autocatalytically plated with silver to form silver plated fabric – para [0117-0118]; and wherein, preferably, 14-
an adhesive layer configured to adhere the bandage to skin of a wearer (optional adhesive layer such as a pressure sensitive adhesive – para [0146]; pressure sensitive adhesive is configured for securing the dressing over the wound – para [0149]); 
an absorbent pad portion (absorbent layer) operable to separate the cloth layer portion from a wound site of a wearer (the dressing can be configured as shown in figure 17 where the conductive layer 125 is located between absorbent layer 126 and moisture regulation layer 128 and thus will be spaced away from a wound/skin surface by the absorbent layer 126 during use; para [0150]) comprising a second silver treatment including a second silver concentration (an absorbent layer may contain any number of layers of conductive metal plated fibers uniformly mixed with non-conductive fibers or may comprise only non-conductive fibers - para [0123]; wherein, preferably, the ratio of metal plated conductive fibers to non-conductive fibers is from about 1:50 – 1:0 - para [0126]; and wherein the metal used in the absorbent layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device - para [0110]) and including a thickness of less than 45 microns (the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers where the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns - para [0121; 0123]; 0.2-1.5 microns is within the claimed range of 0-45 microns).
Flick does not, however, explicitly disclose different concentrations of silver treatment upon the portions of the bandage wherein, specifically, the silver concentration of the 
Flick does, however, teach that the conductive layer is configured such that, preferably, 14-22% of the weight of the plated fabric is composed of metallic silver (para [0121]); the absorbent layer may contain any number of layers of conductive metal plated fibers uniformly mixed with non-conductive fibers or may comprise only non-conductive fibers (para [0123]) wherein, preferably, the ratio of metal plated conductive fibers to non-conductive fibers is from about 1:50 – 1:0 (para [0126]) and the metal used in the absorbent layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device (para [0110]); and the at least one moisture regulation layer can be a film, fabric or foam (para [0133]) which, optionally, may include anti-microbial metal plated fibers applied thereto (para [0132] lines 16-24), wherein the metal used in the moisture regulation layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device (para [0110]). Furthermore, Flick also teaches that the total surface area of metallic silver and the number of silver ions released is directly related to the level of anti-microbial activity (para [0018]). Thus, Flick teaches that the silver concentration in each layer can be varied in order to adjust the level of antimicrobial activity but does not explicitly disclose the exact combination of concentrations which provides different concentrations of silver treatment upon the portions wherein, specifically, the silver concentration of the absorbent pad is lower than the silver concentration of the cloth layer. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to try this specific combination of silver concentrations in order to adjust the level of anti-
Flick also does not explicitly disclose that the adhesive layer is “upon a bottom surface of the cloth layer portion”.
Flick ‘847, however, teaches an analogous conductive dressing comprising a multi-ply nylon fabric plated with silver by an autocatalytic electroless plating process (abstract) to provide a conductive layer, wherein the conductive layer is held in place against gingival tissue on the buccal surface by adhesives (col 28 lines 57-60; fig 40) and thus is interpreted as comprising an adhesive coated bottom surface that is configured to adhere the dressing to the user’s body. Flick also teaches that “when there is direct contact between the autocatalytic silver plated nylon layer and the wound surface, the oligodynamic action of silver is sufficient to provide enough silver ions to act as an antimicrobial” (col 23 lines 50-53). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the adhesive of Flick upon a bottom surface of the cloth layer portion of the dressing as taught by Flick ‘847 in order to directly attach the conductive layer to a treatment site thereby providing direct contact between the conductive layer and the site to provide antimicrobial effect.
With respect to claim 3, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the cloth layer portion comprising the first silver treatment comprises a layer of silver material upon a top surface of the cloth all surfaces of the substrate – para [0186]; coating of all surfaces is interpreted as including coating of the top surface of the material).
With respect to claim 4, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 3) and Flick also discloses that the layer of silver material comprises an electroless plating layer (the preferred method of plating metal on fibers for the conductive layer is autocatalytically plating – para [0182] and this process is interpreted as being an “electroless plating” process based on the disclosure in example 3 of an autocatalytic electroless silver plated fabric – para [0202]).
With respect to claim 5, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) but Flick does not explicitly disclose that the first silver concentration comprises a silver concentration between 1% and 5% by weight. Flick does, however, teach that silver concentration can vary from about 5-30% by weight (para [0121]) which overlaps with the claimed range of 1-5% and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Flick in view of Flick ‘847 so that the first silver concentration is within the specific range of 1% and 5% by weight in order to thereby control the conductivity and/or antimicrobial effect provided by the dressing and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 6, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the first silver concentration 
With respect to claim 7, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the first silver concentration comprises a silver concentration between 15% and 25% by weight (silver concentration can vary from about 5-30% by weight which includes the range of 15-25% - para [0121]).
With respect to claim 10, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the first silver treatment is deposited about a perimeter of the cloth layer portion (when a substrate is introduced into the plating bath, deposition of the metal begins in a slow and uniform manner on all surfaces of the substrate – para [0186]; coating of all surfaces is interpreted as including coating of the surfaces about the perimeter of the material).
With respect to claim 11, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) but Flick does not explicitly disclose that the first silver treatment is limited to a perimeter of the cloth layer portion. Flick does, however, teach that although uniform coatings are preferred, there may be applications where non-uniform coatings are preferable (para [0120] - a non-uniform coating is interpreted as providing coated and uncoated areas on the substrate surface thereby limiting the coating to a given portion or portions of the surface). Furthermore, Flick teaches that the total surface area of plated fibers/substrate is a variable in determining conductivity and passive metal ion release (para [0115]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the metallic silver coating in Flick as a 
	With respect to claim 14, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the second silver treatment comprises a layer of silver having a thickness of less than 100 nanometers. Flick does, however, teach that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent layer in order to provide conductive metal plated fibers as disclosed; 0.2-1.5 microns is approximately 200-1500nm) wherein the thickness of the metal coating is directly correlated with the percentage of weight of silver plated to the weight of the fabric without silver plating and the conductivity of the plated fiber can significantly decrease when the percent of weight of plated fabric falls below about 10% (para [0121]) which has a direct effect on the electrical field environment of a wound to be healed (para [0170]). Thus, although the thickness range taught by Flick is greater than the claimed range of 0-100nm, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the second silver treatment in Flick so that it comprises a layer of silver having a thickness of less than 100 nanometers in order to reduce the conductivity of the absorbent pad and thereby minimize its effect on the electrical field environment of a wound to be healed if necessary to meet the specific treatment needs in a given situation.
claim 15, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the second silver treatment comprises a layer of silver having a thickness of between 100 nanometers and 500 nanometers. Flick does, however, teach that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent layer in order to provide conductive metal plated fibers as disclosed; 0.2-1.5 microns is approximately 200-1500nm) which overlaps with the claimed range of 100-500nm and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Flick in view of Flick ‘847 so that the second silver treatment comprises a layer of silver having a thickness that is within the specific range of 100-500nm in order to thereby control the conductivity and/or antimicrobial effect provided by the dressing and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 16, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the second silver treatment comprises a layer of silver having a thickness of between 500 nanometers and 1 micron because Flick discloses that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent metal plated fibers as disclosed; 0.2-1.5 microns is approximately 200-1500nm) wherein the disclosed range of 0.2-1.5 microns (approx. 200nm – 1.5 microns) includes the claimed range of 500nm – 1 micron. 
With respect to claim 17, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) but Flick does not explicitly disclose that the second silver treatment comprises a layer of silver having a thickness of between 1 micron and 15 microns. Flick does, however, teach that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent layer in order to provide conductive metal plated fibers as disclosed; 0.2-1.5 microns is approximately 200-1500nm) which overlaps with the claimed range of 1-15 microns and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Flick in view of Flick ‘847 so that the second silver treatment comprises a layer of silver having a thickness that is within the specific range of 1-15 microns in order to thereby control the conductivity and/or antimicrobial effect provided by the dressing and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2006/0264796) in view of Flick (US 7214847) (hereinafter “Flick ‘847”) and further in view of Kay (US 2620494).
claim 12, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the absorbent pad portion (absorbent layer – para [0122]) comprises: 
a pad constructed with an absorbent material (device can be formed as a pad – para [0147]; formed of absorbent material – para [0125]);
a net layer material (at least one moisture regulation layer – para [0131]; “net layer” is interpreted as being a fabric material having holes or openings such as a screen or netting; the moisture regulation layer is interpreted as being a “net layer” because the layer is an apertured material – para [0133;0137] thus being a material having holes/openings); and
a layer of silver material upon the mesh material (antimicrobial metal plating is applied to allow the apertures to be placed in the layer without fear of compromising the barrier to environmental microbial contamination of the wound – para [0132]).
	Flick does not, however, disclose the net layer material encapsulating the pad constructed with the absorbent material.
	Kay, however, teaches a mesh envelope that encloses a pad of absorbent material so that moisture can pass through the mesh to the absorbent pad and be absorbed therein (col 1 lines 29-37; mesh is interpreted as being equivalent/synonymous to a net). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the net layer material in Flick in view of Flick ‘847 so that it encapsulates the pad as taught by Kay in order to provide structural stability to the absorbent pad while not inhibiting absorbency.
claim 13, Flick in view of Flick ‘847 and further in view of Kay discloses the invention substantially as claimed (see rejection of claim 12) and Flick also discloses that the layer of silver material comprises an electroless plating layer (the preferred method of plating metal on fibers for the conductive layer is autocatalytically plating – para [0182] and this process is interpreted as being an “electroless plating” process based on the disclosure in example 3 of an autocatalytic electroless silver plated fabric – para [0202]).
With respect to claim 20, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the absorbent pad portion (absorbent layer – para [0122]) comprises: 
a pad constructed with an absorbent material (device can be formed as a pad – para [0147]; formed of absorbent material – para [0125]);
a net layer material (at least one moisture regulation layer – para [0131]; “net layer” is interpreted as being a fabric material having holes or openings such as a screen or netting; the moisture regulation layer is interpreted as being a “net layer” because the layer is an apertured material – para [0133;0137] thus being a material having holes/openings); and
a silver material provided within the absorbent material (the absorbent layer may contain any number of layers of conductive metal plated fibers uniformly mixed with non-conductive fibers (para [0123]) and wherein the metal used in the absorbent layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device (para [0110]); mixing the metal plated and nonconductive fibers uniformly to form the layer is interpreted as providing the metal material “within” the layer of absorbent 
	Flick does not, however, disclose the net layer material encapsulating the pad constructed with the absorbent material.
	Kay, however, teaches a mesh envelope that encloses a pad of absorbent material so that moisture can pass through the mesh to the absorbent pad and be absorbed therein (col 1 lines 29-37; mesh is interpreted as being equivalent/synonymous to a net). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the net layer material in Flick in view of Flick ‘847 so that it encapsulates the pad as taught by Kay in order to provide structural stability to the absorbent pad while not inhibiting absorbency.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2006/0264796) in view of Flick (US 7214847) (hereinafter “Flick ‘847”) and further in view of Flick (US 2004/0049145) (hereinafter “Flick ‘145”).
With respect to claim 18, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent layer in order to provide conductive metal plated 
Flick ‘145, however, teaches an analogous device provided with a layer of silver via electroless silver plating (para [0129]) wherein the thickness of the metal coating affects conductivity and acceptable levels of conductivity are achieved with coatings greater than 0.2 micrometers (para [0129]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have increased the thickness of the layer of silver of the second silver treatment in Flick so that the thickness is greater than 0.2 microns as taught by Flick ‘145 to a value that is within the specific range of 15-30 microns, in order to achieve acceptable levels of conductivity to meet the specific treatment needs of a given situation and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 19, Flick in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers and, furthermore, that the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns (para [0121; 0123]; the plating process is interpreted as being used on the fibers forming the absorbent layer in order to provide conductive metal plated fibers as disclosed; 0.2-1.5 microns is approximately 200-1500nm). Flick does not, however, explicitly disclose that the thickness is between 30 microns and 45 microns.
Flick ‘145, however, teaches an analogous device provided with a layer of silver via electroless silver plating (para [0129]) wherein the thickness of the metal coating affects .

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 2006/0264796) (alternative embodiment) in view of Flick (US 7214847) (hereinafter “Flick ‘847”).
With respect to claim 1, Flick discloses a device comprising a bandage (wound dressing – para [003]) including multiple portions (wound dressing comprises at least one conductive layer, at least one absorbent layer, and at least one moisture regulation layer – para [0099]), comprising:
a cloth layer portion comprising a first silver treatment including a first silver concentration (in one embodiment, the conductive layer is formed of individual fibers that are coated with silver and assembled into fabric – para [0100; 0115]; and wherein the fibers have 0-100% of the surfaces coated – para [0100]) including a silver concentration between 1-25% by weight (the conductive layer can be formed of a non-conductive fiber substrate that is autocatalytically plated with silver to form silver plated fabric – para [0117-0118]; and wherein, 
an adhesive layer configured to adhere the bandage to skin of a wearer (optional adhesive layer such as a pressure sensitive adhesive – para [0146]; pressure sensitive adhesive is configured for securing the dressing over the wound – para [0149]); 
an absorbent pad portion (absorbent layer) operable to separate the cloth layer portion from a wound site of a wearer (the dressing can be configured as shown in figure 17 where the conductive layer 125 is located between absorbent layer 126 and moisture regulation layer 128 and thus will be spaced away from a wound/skin surface by the absorbent layer 126 during use; para [0150]) comprising a second silver treatment including a second silver concentration (an absorbent layer may contain any number of layers of conductive metal plated fibers uniformly mixed with non-conductive fibers or may comprise only non-conductive fibers - para [0123]; wherein, preferably, the ratio of metal plated conductive fibers to non-conductive fibers is from about 1:50 – 1:0 - para [0126] and the metal used in the absorbent layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device - para [0110]); and including a thickness of less than 45 microns (the absorbent layer may comprise layers of conductive metal plated fibers mixed with non-conductive fibers where the metallic plating process provides a coating where the plating thickness is between about 0.2-1.5 microns - para [0121; 0123]; 0.2-1.5 microns is within the claimed range of 0-45 microns).
Flick does not, however, explicitly disclose different concentrations of silver treatment upon the portions of the bandage wherein, specifically, the silver concentration of the 
Flick does, however, teach that at least a portion of the conductive layer comprises fibers/foams with 0-100% of the surfaces coated with a metal (para [0100]) wherein the preferred metal is silver (para [0110]); the absorbent layer may contain any number of layers of conductive metal plated fibers uniformly mixed with non-conductive fibers or may comprise only non-conductive fibers (para [0123]) wherein, preferably, the ratio of metal plated conductive fibers to non-conductive fibers is from about 1:50 – 1:0 (para [0126]) and the metal used in the absorbent layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device (para [0110]); and the at least one moisture regulation layer can be a film, fabric or foam (para [0133]) which, optionally, may include anti-microbial metal plated fibers applied thereto (para [0132] lines 16-24), wherein the metal used in the moisture regulation layer is interpreted as being silver since this is disclosed as being the preferred metal suitable for use in forming the device (para [0110]). Furthermore, Flick also teaches that the total surface area of metallic silver and the number of silver ions released is directly related to the level of anti-microbial activity (para [0018]). Thus, Flick teaches that the silver concentration in each layer can be varied in order to adjust the level of antimicrobial activity but does not explicitly disclose the exact combination of concentrations which provides different concentrations of silver treatment upon the portions wherein, specifically, the silver concentration of the absorbent pad is lower than the silver concentration of the cloth layer. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to try this specific combination of silver 
Flick also does not explicitly disclose that the adhesive layer is “upon a bottom surface of the cloth layer portion”.
Flick ‘847, however, teaches an analogous conductive dressing comprising a multi-ply nylon fabric plated with silver by an autocatalytic electroless plating process (abstract) to provide a conductive layer, wherein the conductive layer is held in place against gingival tissue on the buccal surface by adhesives (col 28 lines 57-60; fig 40) and thus is interpreted as comprising an adhesive coated bottom surface that is configured to adhere the dressing to the user’s body. Flick also teaches that “when there is direct contact between the autocatalytic silver plated nylon layer and the wound surface, the oligodynamic action of silver is sufficient to provide enough silver ions to act as an antimicrobial” (col 23 lines 50-53). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the adhesive of Flick upon a bottom surface of the cloth layer portion of the dressing as taught by Flick ‘847 in order to directly attach the conductive layer to a treatment site thereby providing direct contact between the conductive layer and the site to provide antimicrobial effect.
With respect to claim 2, Flick (alternative embodiment) in view of Flick ‘847 discloses the invention substantially as claimed (see rejection of claim 1) and Flick also discloses that the cloth layer portion comprising the first silver treatment comprises silver treated threads (the 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/24/2020 have been fully considered as follows:
	Regarding the telephonic interview conducted 10/20/2020, Applicant’s summary on page 8 of the Response has been noted but the Office respectfully disagrees with this summary. Applicant has stated that “agreement was reached that the proposed amended claim 1 appears to overcome the current rejections” and that the Office recognized “the potentially allowable status of the amended claim 1”. As outlined in the interview summary dated 10/30/2020, the Examiner and Applicant discussed proposed claim amendments which were provided by Applicant. The Examiner suggested additional amendments to further define the claimed invention by defining the silver concentration of the pad as compared to the concentration of the cloth layer, but there was never any agreement that such amendments would overcome the prior art of record or that such amendments could place the claims in condition for allowance. In fact, allowability of the claims was not discussed at all during the interview because updated searches would need to be conducted upon formal filing of amendments. Specifically, the Examiner suggested that the claims be further amended to recite the actual silver concentration provided in the pad to clearly indicate that the concentration in the pad is significantly less than the concentration in the cloth layer (see 10/30/2020 interview summary, page 3 lines 14-16). The claim amendments filed 11/24/2020 recite a specific silver 
	Regarding the objections to the drawings, Applicant’s petition for acceptance of color drawings filed 11/24/2020 has been received and granted as noted in the Petition Decision dated 12/3/2020. Additionally, Applicant’s replacement drawings showing changes to figures 2B and 2C have been fully considered and are sufficient to overcome the objections. Thus, the objections to the drawings have been withdrawn.
	Regarding the objections to the specification, Applicant’s amendments to claims 10-12 and 20 have been fully considered and have obviated the basis for the specification objections. Thus, the objections to the specification have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered but the objections have not been addressed and, therefore, have been maintained in this Action.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 9-11 have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 10 of the response that the claimed invention differs from the prior art of record because there is no motivation an absorbent pad….comprising a second silver treatment including a second silver concentration…and including a thickness of less than 45 microns”. Thus, the claimed thickness has been interpreted as being the thickness of the claimed absorbent pad, not a thickness of a silver layer as argued by Applicant. Furthermore, the claims 
	The Office has also noted Applicant’s argument on page 10 that there is no motivation provided by Flick to avoid irritation by using only microscopic amounts of silver in the absorbent pad. Again, the Office is not persuaded by this argument, however, because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above, the claims do not include a limitation which recites that the absorbent pad includes only microscopic amounts of silver. Furthermore, there is no limitation reciting that “microscopic amounts” of silver in the absorbent pad are configured to “avoid irritation”. Thus, these 
	The Office has also noted Applicant’s argument on page 10 that there is “no motivation provided by the Flick references to achieve…long term antiseptic of the wound and surrounding skin surfaces with macro amounts of silver upon a cloth carrier layer separated from the wound site by the absorbent pad”. The Office respectfully disagrees. First, the Office is not persuaded by this argument, however, because the features upon which applicant relies are not recited in the rejected claim(s).  Specifically, there are no limitations in the claims which specify that the silver in the cloth layer is configured to provide “long term antiseptic” treatment. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if such a limitation was in the claims, it would not distinguish the claims from the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The cloth layer in the device of Flick can be formed of a non-conductive fiber substrate that is autocatalytically plated with silver to form silver plated fabric (para [0117-0118]). The silver in the layer is capable of providing antiseptic treatment when applied to a wound and, therefore, renders the cloth layer capable of performing the intended use of providing “long term antiseptic” treatment of the wound site. Thus, this intended use would not distinguish the claimed invention from the prior art of record. Also, as discussed in the claim rejections above, Flick not only discloses that the cloth 
	The Office has also noted Applicant’s argument on page 11 that “agreement was reached that the rejection of claim 1 under 35 U.S.C. 103 is thus overcome” but as described above with respect to the interview conducted 10/20/2020, the Office respectfully disagrees with this statement because no agreement was reached during the interview.
	For at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786          

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786